Name: Commission Implementing Regulation (EU) NoÃ 661/2012 of 19Ã July 2012 correcting the Slovenian version of Commission Regulation (EEC) NoÃ 2568/91 on the characteristics of olive oil and olive-residue oil and on the relevant methods of analysis
 Type: Implementing Regulation
 Subject Matter: processed agricultural produce;  natural and applied sciences;  research and intellectual property
 Date Published: nan

 20.7.2012 EN Official Journal of the European Union L 192/3 COMMISSION IMPLEMENTING REGULATION (EU) No 661/2012 of 19 July 2012 correcting the Slovenian version of Commission Regulation (EEC) No 2568/91 on the characteristics of olive oil and olive-residue oil and on the relevant methods of analysis THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Articles 113(1)(a) and 121(h) in conjunction with Article 4 thereof, Whereas: (1) The Slovenian language version of Regulation (EEC) No 2568/91 as amended by Commission Regulation (EU) No 61/2011 (2) contains an error, i.e. in Annex XX, point 4.2, the wording "the purity must be checked" is erroneous. Therefore a correction of the Slovenian language version is necessary. The other language versions are not affected. (2) Regulation (EEC) No 2568/91 should therefore be corrected accordingly. (3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Concerns only the Slovenian language version. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 July 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 23, 27.1.2011, p. 1.